393 F.2d 139
Homero Sanchez PINEDA, Appellant,v.UNITED STATES of America, Appellee.
No. 25031.
United States Court of Appeals Fifth Circuit.
March 21, 1968, Certiorari Denied June 17, 1968, See 88S.Ct. 2327.

Donal F. Frost, Miami, Fla., for appellant.
Aaron A. Foosaner, William A. Daniel, Jr., Asst. U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE and GOLDBERG, Circuit Judges, and HOOPER, District judge.
PER CURIAM:


1
This appeal from a conviction for narcotic violations under Title 21, United States Code, Sections 173 and 174, raises the sole question whether the appellant was within the territorial limits of the United States when he had not left the custody of the customs officials.  The contention is novel, but we conclude without merit.  See United States v. Morello, 2 Cir., 250 F.2d 631 and Palmero v. United States, 1 Cir., 112 F.2d 922.


2
Affirmed.